DETAILED ACTION
Surface Cleaning Apparatus with Enhanced Operability
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-28-2022 has been entered.
 Response to Amendment
The amendments filed 6-28-2022 has been entered. Claims 1-2,5-9,11,14-15,17,19 and 24-30 are currently pending and have been examined. Applicant’s amendments overcome the 112 rejection and claim’s objection previously set forth in the final-rejection office action mailed 03-30-2022. Applicant’s amendment to the drawings overcome the drawing objection previously set forth in the Final-Rejection office action mailed 03-30-2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2,5-9,11,14-15,17,19 and 24-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshimi et al. ( US 6,058,559) in view of Griffith et al. ( US 8032983 B2) and Weaver et al. (US 5715566 A).
Regarding claim 1, Yoshimi teaches 
(a)	a surface cleaning head (suction device 5, figure 5a-5b,9) having a front end having a dirty air inlet (col 9 lines 39-41), an opposed rear end and opposed lateral sides;
(b)	an upflow duct (rotary pipe 4, figure 5b, col 7 lines 1-5) moveably mounted to the surface cleaning head between an upright storage position and an inclined use position (figures 1-5);
(c) 	a portable cleaning unit (vacuum cleaner body 1, figure 1) that is removably mounted to the upflow duct, the portable cleaning unit comprising a suction (col 12 lines 15-20) unit,  and, a flexible hose (hose 6, figure 1) and a rigid air flow conduit (support pipe 2, figure 4), the suction and filtration unit comprising a and a suction motor housing (col 10, lines 32-39, col 12 lines 15-22; figure 9), and a cord wind member (card racks 41a, figure 1, wherein an upstream end of the rigid air flow conduit (support pipe 2, figure 4) the rigid air flow conduit is in air flow communication with the upflow duct, and wherein the flexible hose is downstream of the rigid air flow conduit (figure 13); and,
	(d) an air flow passage extending between the dirty air inlet and a clean air outlet (exhaust outlet 21, figure 10), the air flow path including the flexible hose and the rigid air flow conduit upstream of the flexible hose, wherein the upright surface cleaning apparatus is useable in an upright cleaning mode in which the portable cleaning unit is attached to the upflow duct and in which the portable cleaning unit (figures 1 -9, abstract) and the rigid air flow conduit are positioned a first distance apart (see figure 1, an electric vacuum cleaner in an upright condition for use)
whereby the upright surface cleaning apparatus is useable as an upright vacuum cleaner, and wherein the upright surface cleaning apparatus is useable in a portable cleaning mode in which the portable cleaning unit is removed from the upflow duct and in which the portable cleaning unit and the rigid air flow conduit are positioned a second distance apart wherein the second distance is greater than the first distance (see figure 13, which the vacuum cleaner body is removed from the support pipe); and wherein, the suction and filtration unit, the flexible hose and the rigid air flow conduit are removeable concurrently solely by removing the suction and from the surface cleaning head (figure 13).
	Yoshimi fails to explicitly disclose a filtration unit, and the suction motor housing including a filtration and suction unit mount that is non-removable from the suction motor housing, 
	Griffith teaches suction and motor filtration unit within upright body vacuum cleaner body (figure 1b, col 3 lines 28-55); Griffith discloses cyclone chamber centrifugally separates dirt and dust and other debris).
	Weaver discloses vacuum cleaning machine (multi-use cleaning machine 350, figure 13) where the suction motor housing (cleaning module 356, figure 14-16) has a non-removable filtration and suction unit mount (see conversion valve housing 490, figure 14, 16-18;col 11 lines 7-18, col 12 lines 15-20).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Yoshimi to include Griffith and Weaver teachings so that the portable cleaning unit of Yoshimi has a filtration unit, and a filtration and suction unit mount on suction motor housing is fluidly connected to the rigid air flow conduit of Yoshimi. This modification would allow the air to flow more easier when the vacuum cleaner of Yoshimi is in the upright mode. 
Regarding claim 2, modified Yoshimi teaches an upper upflow duct (upper end opening 2a, figure 1) and a handle (grip 7, figure 1) is provided at an upper end of the upper upflow duct whereby, when the upright surface cleaning apparatus is in the upright cleaning mode, the handle is drivingly connected to the surface cleaning head.
Regarding claim 5, modified Yoshimi teaches an upper upflow duct (upper end opening 2a, figure 1) and an auxiliary cleaning tool mount is provided on the upper airflow duct whereby the auxiliary cleaning tool is removably mounted to the upper upflow duct (see col 12 lines 26-35; describes putting attachments near the grip where the upper upflow duct 2a is located).
Regarding claim 6, modified Yoshimi teaches when the auxiliary cleaning tool is mounted to the auxiliary cleaning tool mount, the auxiliary cleaning tool extends upwardly when the upright surface cleaning apparatus is in the upright storage position and a lower end of the auxiliary cleaning tool is located below an upper end of the filtration and cleaning unit when attached to the auxiliary cleaning tool mount (see col 12 lines 31-41; discloses putting auxiliary cleaning tool to be low )
Regarding claim 7, modified Yoshimi teaches in the upright cleaning mode, the auxiliary cleaning tool mount is mounted only to the rigid air flow conduit (see col 12 lines 31-38, col 45-51).
Regarding claim 24,  modified Yoshimi teaches  the filtration and suction unit mount is integrally formed with the suction motor housing (see Weaver’s e conversion valve housing 490, figure 14, 16-18;col 11 lines 7-18, col 12 lines 15-20).
Regarding claim 25, modified Yoshimi teaches an air treatment chamber that is removably positionable on an upper end of the suction motor housing and the filtration member housing is removable as a closed unit.
Yoshimi fails to teach an air treatment chamber that is removably positionable on mounted to an upper end of the suction motor housing and the filtration member housing is removable as a closed unit. 
However, Griffith teaches member housing comprises an air treatment chamber (filter case 50, figure 1b) that is removably positionable on to an upper end of the suction motor housing (motor housing 16, figure 1b,2) and the filtration member housing is removable as a closed unit (col 3 lines 54-65).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Yoshimi to include Griffith teachings so that the portable cleaning unit of Yoshimi has an air treatment chamber that can be removed as a closed unit. This modification makes easier for a user to remove components of the cleaning apparatus.
Regarding claim 26, modified Yoshimi teaches wherein the suction and filtration unit comprises a cyclone (cyclone chamber 30, figure 1b) having a cyclone air inlet and a cyclone air outlet(central discharge passage 30c, col 3lines 45-49), and when the upflow duct is in the upright storage position and the portable cleaning unit is mounted to the upflow duct, the cyclone air inlet (peripheral passages 30a, figure 1b) is at a lower end of the cyclone and the cyclone air outlet is at the lower end of the cyclone.
Regarding claims 8 and 27, it is noted that claim 1 and claims 8 and 27 share similar technical features. Therefore, the same rejection applies, and additionally Yoshimi fails to teach an air treatment chamber that is removably positionable on mounted to an upper end of the suction motor housing and the filtration member housing is removable as a closed unit. 
However, Griffith teaches member housing comprises an air treatment chamber (filter case 50, figure 1b) that is removably positionable on to an upper end of the suction motor housing (motor housing 16, figure 1b,2) and the filtration member housing is removable as a closed unit (col 3 lines 54-65).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Yoshimi to include Griffith 
Weaver teachings so that the portable cleaning unit of Yoshimi has an air treatment chamber that can be removed as a closed unit. This modification makes easier for a user to remove components of the cleaning apparatus. 
	Regarding claim 11, modified Yoshimi teaches the suction and filtration unit is downstream from the flexible hose (see figure 13).
Regarding claim  14, modified Yoshimi teaches a plane extends through the filtration and suction unit and the rigid air flow conduit and an auxiliary cleaning tool mount duct (see col 12 lines 26-45; describes putting attachments near the grip where the upper upflow duct 2a is located) are located to one side of the plane.
Regarding claim 15, modified Yoshimi teaches the rigid air flow conduit comprises an upflow duct (upper upflow duct2a, figure 1) and an auxiliary cleaning tool is removably mounted to the upflow duct (see col 12 lines 26-45; describes putting attachments near the grip where the upper upflow duct 2a is located).
Regarding claim 17, modified Yoshimi teaches wherein the auxiliary cleaning tool mount is provided on the rigid air flow conduit duct (see col 12 lines 26-45; describes putting attachments near the grip where the upper upflow duct 2a is located which part of duct 2) .
Regarding claim 19, modified Yoshimi teaches he suction and filtration unit comprises a cyclone (cyclone chamber 30, figure 1b)  having a cyclone air inlet (peripheral passages 30a, figure 1b)  and a cyclone air outlet (central discharge passage 30c, col 3lines 45-49), and when the upflow duct is in the upright storage position and the portable cleaning unit is mounted to the upflow duct, the cyclone air inlet is at a lower end of the cyclone (both located at lower end cyclone chamber 30).
Regarding claim 28, modified Yoshimi teaches wherein the suction and filtration unit comprises a cyclone (cyclone chamber 30, figure 1b) having a cyclone air inlet and a cyclone air outlet(central discharge passage 30c, col 3lines 45-49), and when the upflow duct is in the upright storage position and the portable cleaning unit is mounted to the upflow duct, the cyclone air inlet (peripheral passages 30a, figure 1b) is at a lower end of the cyclone and the cyclone air outlet is at the lower end of the cyclone.
	Regarding claim 9 it is noted independent claim 9 and independent claim 8 and dependent claim 28 share the same technical features therefore same rejection applies. 
Regarding claim 29 it is noted claim 29 and 27 and claim 8 share similar technical features therefore the same rejection applies.	
Regarding claim 30 it is noted claim 30 and claim 8 and 28 share same technical features therefore the same rejection applies. 
Response to Arguments
Applicant’s arguments with respect to claim(s) claims 1, 8, 9 and their dependent claims  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723